IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00209-CR

TODD ORLANDO MIDDLETON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 77th District Court
                            Limestone County, Texas
                             Trial Court No. 14554-A


                          MEMORANDUM OPINION

      Appellant Todd Orlando Middleton has filed a motion to dismiss this appeal. TEX.

R. APP. P. 42.2(a). We have not issued a decision in this appeal. Middleton and his

counsel have signed the motion. This appeal is therefore reinstated, the motion to dismiss

is granted, and this appeal is dismissed.



                                                MATT JOHNSON
                                                Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed April 13, 2022
Do not publish
[CR25]




Middleton v. State                           Page 2